DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2015/0006663), hereinafter referred to as Huang in view of Foglar et al. (US 2005/0243818), hereinafter referred to as Foglar.

Referring to claim 19, Huang teaches, as claimed, a method of accessing a non-volatile memory (NVM) of a unitary solid state drive (SSD) assembly (page 1, ¶9, lines 1-5), the method comprising: receiving, at a network interface device of the unitary SSD assembly, a packet that includes information related to accessing the NVM, the packet received from a network fabric communicatively coupled to the network interface device (i.e.-
However, Huang does not teach, in response to determining that the network address in the header of the packet matches the network address of the unitary SSD assembly: decapsulating, at a processor of the unitary SSD assembly, a data unit from the packet, the data unit corresponding to a communication protocol for accessing storage devices, and using information in the data unit to access the NVM. 
On the other hand, Foglar discloses a method and system configured to decapsulate received Ethernet data packets to extract IP data packets in order to establish communication with the network devices (page 2, ¶18 and ¶28). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Huang and incorporate the step of, in response to determining that the network address in the header of the packet matches the network 

As to claim 20, the modified Huang in view of Foglar teaches the method of claim 19, further comprising: generating, at the processor, a further data unit corresponding to the communication protocol for accessing storage devices, the further data unit generated to include data retrieved from the NVM (see Huang, page 4, ¶52, lines 14-18); providing, by the processor, the further data unit to the network interface device; encapsulating, at the network interface device, the further data unit within a further packet; and transmitting, by the network interface device, the further packet to the network fabric (see Foglar, page 2, ¶17). 
 
As to claim 21, the modified Huang in view of Foglar teaches the method of claim 19, wherein decapsulating the data unit from the packet comprises decapsulating a data unit that includes 

As to claim 22, the modified Huang in view of Foglar innately teaches the method of claim 21, wherein decapsulating the data unit from the packet comprises decapsulating a data unit that conforms to an NVMe over Fabric (NVMe-oF) communication protocol (see Huang, page 3, ¶40, lines 11-16). 
 
As to claim 23, the modified Huang teaches the method of claim 19, wherein using information in the data unit to access the NVM comprises: using a peripheral component interconnect express (PCIe) bus system of the unitary SSD assembly to access the NVM (see Huang, page 6, ¶66, lines 6-12). 
 
As to claim 31, the modified Huang teaches the method of claim 19, wherein: the network interface device comprises an Ethernet network interface device coupled to an Ethernet connector of the unitary SSD assembly; and receiving the packet that includes the information related to accessing the NVM from the network fabric comprises receiving, via the Ethernet connector, an Ethernet frame that includes the information related to accessing the NVM (page 2, ¶38, lines 15-18 and page 3, ¶40, lines 12-16). 
 
claim 32, the modified Huang teaches the method of claim 19, wherein: the network interface device comprises a Fibre Channel network interface device coupled to a Fibre Channel connector of the unitary SSD assembly; receiving the packet that includes the information related to accessing the NVM from the network fabric comprises receiving, via the Fibre Channel connector, a Fibre Channel packet that includes the information related to accessing the NVM (page 2, ¶37, lines 13-15).  
 
As to claim 33, the modified Huang teaches the method of claim 19, wherein: the network interface device comprises an InfiniB and network interface device coupled to an InfiniB and connector of the unitary SSD assembly; and receiving the packet that includes the information related to accessing the NVM from the network fabric comprises receiving, via the InfiniBand connector, an InfiniBand packet that includes the information related to accessing the NVM (page 2, ¶37, lines 13-15). 

Referring to claims 1-18, the claims are substantially the same as claims 19-23 and 31-33, hence the rejection of claims 19-23 and 31-33 is applied accordingly. 


Claim Objections 
Claims 24-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday  from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184